DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a process of coating a substrate, classified in C23C16/24. It is noted that the claim 18 has been grouped with claims 1-17 since the claim is directed to a similar process.
II. Claim 19, drawn to a coated article, classified in B3215/00.
The inventions are independent or distinct, each from the other because:
Inventions Group I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the coated article can be made via a differing process such as plasma/arc deposition, ALD and/or sputtering.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of Groups I-II is directed to a specific invention (i.e. process and material) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew L. Oltmans on 01/05/2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18. It is noted that the claim 18 has been grouped with claims 1-17 since the claim is directed to a similar process.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The Drawings filed 09 April 2019 are approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: misspelling of “line-of-site”.  

Claim Objections
Claim 17 is objected to because of the following informalities:  misspelling of “line-of-site”.  Appropriate correction is required.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vezza (WO-2017040623-A1).

    PNG
    media_image1.png
    433
    435
    media_image1.png
    Greyscale
	Claims 1-3, 5 and 15: Vezza discloses a process of coating an article via a sequential application of silane in an enclosed chamber (abs, ¶10-12, 21, 30, and 64).  In particular, Claim 20 and Fig 1 (and the accompanying text) disclose the claimed thermal chemical vapor deposition process.
It is noted that purging or cooling between the deposition steps is not a required feature; thus, silane constituent is present throughout the sequential deposition and the temperature (e.g. 4100C in the example) is above the silane decomposition threshold (¶34-38, 64, examples and claim 20).

	Claims 6 and 7: It is noted that hydrogen gas is by-product of the decomposition of silane; thus, it is present after the first decomposition and coating.
	Claims 8-12 and 16: Vezza discloses various articles and substrates (¶42-68).
	Claims 13 and 14: Regarding the claimed adhesion and stress properties, if a prior art reference teaches the claimed process with the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claim 17: Vezza discloses coating substrates not visible by line-of-sight (Fig 1 and abs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US-20050118837-A1).
Claims 1-3: Todd discloses a multiple sequential process conducted in a reaction chamber to form ultra-high quality silicon layer on a substrate (abs, Figs 3 and 5 with accompanying text).  Todd discloses employing various silicon gas precursor such as trisilane and silane and removing the silane via various such as purging, evacuation and displacement (¶96 and 128). The Todd reference discloses the claimed invention with the features of the silane gas and the evacuation and/or displacement removal but does not disclose the method with the claimed component and step with enough specificity to anticipate the claimed invention.
In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
	Claims 4 and 18: Todd does not require nor detect any hydrogen bubbles formation.
	Claims 5-7: It is noted that hydrogen gas is by-product of the decomposition of silane; thus, it is present after the first decomposition and coating. Further, Todd does not require a full evacuation and/or displacement removal after the first application (¶97-98); thus, hydrogen and silane are present between the initial and subsequent application steps.
	Claims 8-12 and 16: Todd discloses various articles and substrates (¶43, 86 et seq.).
	Claims 13 and 14: Regarding the claimed adhesion and stress properties, if a prior art reference teaches the claimed process with the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
	Claim 15: Todd discloses a temperature of 510 0C – which is above the decomposition temperature of silane (example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764